Citation Nr: 1750000	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-26 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned in a June 2017 video hearing.  A hearing transcript was associated with the claims file and reviewed.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD due to a traumatic event in service.  He has consistently reported, in detail an event in the Philippines where he was off base, was pickpocketed by a child, alerted nearby police, and the police shot and killed the child.  He reported that this event happened in November or December 1975.  The Veteran reported feeling responsible for the child's death and ongoing remorse for his involvement.  As this reported incident occurred off base, there is no record of it in the file and a request for an official record search would not be fruitful.  However, the Veteran's military personnel and service records show he began to use drugs and perform unacceptable in service.  Service treatment records from April 1976 show that the Veteran said he could not hack the Navy anymore, was withdrawn and hostile, and adamantly refused to change his approach to dealing with Navy and personal problems.  He was recommended for administrative discharge.  His separation examination notes a history of heroin and speed use.  Additionally, a November 1975 personnel record shows he was declared "environmentally unadaptable" for submarine duty by reason of lack of interest or motivation.  

The Veteran testified that he was treated for drug use at the Naval Drug Rehabilitation Center (NDRC) at Balboa Hospital in Miramar, California.  The April 1976 treatment records note he was being referred to NDRC.  Personnel records show he was on a medical hold at Miramar from July 1976 to August 1976.  Records from the Veteran's treatment at the NDRC are not in the claims file.  Those service records should be requested and associated with the file.  

In March 2011, a VA psychologist completed a full mental health evaluation and diagnosed the Veteran with PTSD and depression.  Treatment records show PTSD and depression on problem lists and additional diagnoses of PTSD in August 2011 and April 2012.  See LCM, CAPRI.  The file includes VA treatment records dating back to 1998 but those records did not show diagnosis of PTSD until 2010.  See id.  The Veteran was treated for depression as far back as 2000.  The March 2011 psychologist wrote, concerning the pickpocketing event, that given the combination of his endorsements on the assessment questionnaire and elaboration during the interview, it is likely that he meets the Criterion A for reported traumatic event.  The Veteran has not been provided a VA examination.  The Board finds the record lacks competent medical evidence on this issue and a VA examination and opinion are needed to determine if the Veteran's current mental health disabilities are at least as likely as not related to the stressful event or his military service in general.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims any outstanding VA treatment records.

2. Obtain and associate with the claims file treatment records for the Veteran from the Naval Drug Rehabilitation Center in 1976.

3. After completing (1) and (2) above, schedule the Veteran for a VA mental health examination.  The examiner should review the claims file and provide opinions on the following:

a. Is the Veteran's reported stressor consistent with his PTSD presentation and the evidence of drug use and performance problems in service?

b. Is any current psychiatric disability, including PTSD and depression, at least as likely as not related to his active service, to include the reported stressor event (described above)?

c. Did any current psychiatric disability, including PTSD and depression, at least as likely as not have its onset in service?

Consideration should be given to all relevant lay and medical evidence, including the Veteran's reports of continuous nightmares and other symptoms since the stressor and in-service records of drug use and behavioral problems, including the April 1976 treatment records, November 1975 personnel record, and drug rehabilitation.  All opinions must be supported by a comprehensive rationale.  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If any issue on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


